The opinion of the Court was delivered by
Kennedy, J.
Among the various subjects made taxable by the laws of this State, “ all offices and posts of profit, professions, trades and occupations” are made so by the third clause of the fourth section of the Act of the 15th of April 1834, (Pamph. L. p. 512). Also, by the second section of the Act of the 11th of June 1840, (Pamph. L. p. 612), “trades, occupations and professions” are mentioned as being taxable by law, and one mill in the dollar thereby added to the county rates and levies for the use of the Commonwealth. And again, by the first section of the Act of the 15th of May 1841, (Pamph. L. p. 393), the assessors are required to take an oath or affirmation that they will rate all offices and posts of profit, professions, trades and occupations, according to what they shall believe to be the actual yearly income arising therefrom. Now, the only question presented by the. case as stated is, whether the business or employment of the defendant, as therein described, be made taxable by the Acts of Assembly, and especially by the Act of the 15th of April 1834. He had become the attorney-in-fact of some of the owners of a large and valuable estate, consisting of lands and iron-works, &c., and the guardian of the remaining owners of the same, who were minors; and had undertaken to superintend and manage the whole estate, for which he was to receive and had been receiving $2000 a-year for attending to and managing it. This was a business, if judged of by the amount of the compensation received for doing it, that probably occupied the most of his time as well as his attention, and well worthy of being considered an employment or business, at least, either or both of which are clearly embraced or comprehended within the term “ occupation,” which is made taxable by the express terms of the Act of Assembly. “ Occupation,” not only in its popular sense, according to daily use, but according to its meaning as explained by any of our' English dictionaries, embraces business or employment generally, without giving it any specific character. But the business of conducting iron-works, in the manufacture of iron, so as to render the same profitable, for the owners, requires a very considerable degree of skill’, derived from experience in the business, as well as great vigilance and*' unremitted attention, which but few are capable of exertingf and might well therefore be considered, perhaps, as being embraced by the term “ profession,” which is also made taxable by the Act of Assembly, and may possibly be thought by some to be a more dignified term than “ occupation.” We have no doubt, however, that the employment of the defendant, as described in the case *331stated, is made .taxable not only by the letter, but the plain and obvious meaning of the Act, and' thqt the court below erred in rendering a judgment in his favour.
Judgment reversed, and judgment for the plaintiff.